Gray, C. J.
The court to which the complaint is addressed is duly designated in the complaint and in the record as “ the Municipal Court of the Brighton District of the city of Boston, holden in said Brighton District for the transaction of criminal business.” St. 1874, c. 271, §§ 14, 15. The addition of the words “ within and for the county of Suffolk ” does not imply that the court had jurisdiction to try offences committed anywhere in the county. The allegation that the defendant’s of-fence was committed “ within the judicial district of said court ” shows that it was committed in a part of the county of which the court had full jurisdiction.
The offence was charged in usual and legal form. The instruction requested was rightly refused. A single sale of intoxicating liquors at a public house does tend to prove an exposing and keeping of such liquors for sale; and in this case there was ample evidence of the offence. Exceptions overruled.